Citation Nr: 0431094	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-03 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness 
manifested by fatigue, memory problems, lethargy and 
irritability.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1992, including service in Southwest Asia from 
November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO decision which, in 
pertinent part, denied service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness 
manifested by fatigue, memory problems, lethargy and 
irritability.  

In November 2002 the Board undertook further development of 
the claim on appeal.  The Board then remanded the claim in 
July 2003 for additional development by the RO.  The case was 
returned to the Board in August 2004.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

3. The veteran does not have objective indications of 
fatigue, memory problems, lethargy or irritability; other 
than as manifestations of diagnosed depression and post-
traumatic stress disorder.  

4.  A current diagnosis of chronic fatigue syndrome has not 
been clinically shown or demonstrated.  


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by fatigue, memory 
problems, lethargy and irritability was not incurred in 
service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003).  

2.  Claimed chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in May 2001, the RO provided notice 
as to what evidence the veteran was responsible for, and what 
evidence VA would undertake to obtain.  The statement of the 
case and supplemental statement of the case informed the 
veteran of what the evidence needed to show, in order to 
substantiate his claims.

The May 2001 letter invited the veteran to submit additional 
information.  This invitation should have put him on notice 
to submit relevant evidence in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 119-120.  VCAA notice 
was provided prior the initial adjudication in this case.  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claim.  
The claims file contains the results of the VA examinations 
that were the product of a review of the claims folder and 
contain all findings needed to evaluate the claim.  VA has 
also obtained all relevant treatment records.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

A review of the veteran's service medical records reflects no 
treatment, complaints or diagnosis related to symptoms of 
chronic fatigue syndrome, including fatigue, memory problems, 
lethargy or irritability.  On separation examination 
conducted in November 1992, no pertinent abnormalities were 
shown.  

The veteran underwent a Persian Gulf Registry examination in 
September 2000.  He reported significant difficulty with 
short-term and recent memory loss.  He indicated that his 
memory problems began during his Persian Gulf War service and 
had persisted to the present.  He also complained of fatigue 
for the past 3 to 4 years.  He said that he had no difficulty 
falling asleep or with sleep continuity.  He related that he 
slept at irregular hours due to working the midnight shift at 
his place of employment.  Physical examination reflected no 
pertinent abnormalities.  Mental status examination revealed 
that he was able to recall objects immediately and within 
five minutes.  He was able to perform serial subtraction of 
sevens from 100 without difficulty.  The veteran's fund of 
knowledge and information regarding remote dates was good.  

On VA general medical examination in November 2000, the 
veteran reported difficulty remembering things, including 
short-term memory loss.  The examiner noted that he was 
oriented to date, place and time.  He was able to recall the 
examiner's name and could do simple math with no difficulty.  
The examiner indicated that the veteran appeared to be 
apathetic and had a slightly abnormal facial feature 
involving his lower lip.  

A November 2000 VA chronic fatigue examination report notes 
that the veteran usually slept soundly for 8 to 9 hours, but 
awakened tired.  Lack of energy and a general lack of 
interest were also reported.  The examiner concluded that no 
demonstrable organic disease was shown.  Mild depression was 
probable.  

On VA mental disorders examination in December 2000, the 
veteran gave complaints of memory impairment, lethargy, 
headaches, irritability and fatigue.  He said that he has 
experienced decreasing memory acuity and problems with 
recalling recent information as time has gone on since his 
service in Persian Gulf.  He also noted that he was 
increasingly more irritable, "short-fused" and angry since 
his return from the Gulf War.  He said that he was depressed 
occasionally, but for no particular reason.  

On mental status examination he was alert and oriented in all 
three spheres.  His affect was flattened and depressed.  His 
conversation was short-clipped, terse and he seemed to have a 
guarded, defensive attitude that melted only very slightly 
when assurance was offered.  He seemed to be an angry, 
irritable individual who was not very happy.  Memory and 
intellect generally appeared to be intact on routine clinical 
examinations.  The examiner indicated that the veteran was 
experiencing situational stress and showed some signs of 
depression.  He did not; however, meet the diagnostic 
criteria for a psychiatric diagnosis.  There was no evidence 
on clinical interview of cognitive impairment.  

On VA neurological examination in December 2000, the veteran 
reported that he was chronically tired and had frontal 
headaches, once or twice per day, sometimes throbbing, 
sometimes not.  On physical examination, he was alert, 
attentive, oriented and "appropriately conversive" without 
word finding difficulty or paraphasia.  A mildly increased 
blink frequency was noted on cranial nerves examination.  
Motor examination reflected normal bulk, tone and strength 
throughout; however, he had generalized mild hyper-reflexia 
+3 throughout with down going toes.  Coordination and sensory 
examination were unremarkable.  

A January 2001 VA radiology record shows that a magnetic 
resonance imaging (MRI) study of the brain was clinically 
normal.  

A VA outpatient treatment record dated in October 2002, 
contains a report that the veteran had been diagnosed as 
having depression and post-traumatic stress disorder in 
December 2000.  The current evaluation yielded assessments of 
post-traumatic stress disorder and depression.

On VA general medical examination in March 2003, it was noted 
that the veteran presented averting eye contact.  He had a 
normal blink frequency.  He was alert, attentive, oriented 
and "appropriately conversive" without word finding 
difficulty or paraphasia.  He exhibited a good working 
memory.  On examination he appeared to have a mild bilateral 
facial weakness, slight scapular winging, and decreased 
pectoral muscle bulk.  He appeared to have compensatory 
deltoid hypertrophy.  The examiner did not observe any 
lethargy, fatigue, irritability or memory complaints.  

The examiner noted that the mild muscle findings could 
possibly be indicative of a very early genetic disorder such 
as facioscapulohumeral myopathy.  The examiner opined that 
there did not appear to be any organic basis for his 
complaints, and that a psychiatric evaluation might be 
considered in the future.

II.  Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2003).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in- service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2003).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  


III.  Analysis

A.  Direct Basis

The veteran claims that service connection for chronic 
fatigue syndrome is warranted.  In this regard it is noted 
that service medical records are negative for diagnosis, 
treatment or complaints of chronic fatigue syndrome or 
symptoms of such.  Post-service medical records, including 
several VA examination reports essentially reflect that while 
the veteran has reported fatigue, lethargy, memory problems 
and irritability, no organic basis for such complaints was 
objectively found.  There are no medical records on file 
showing a diagnosis of chronic fatigue syndrome.  

The veteran, as a lay person, is competent to report his 
symptoms, but not to render a diagnosis for those symptoms.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Congress has specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, in the absence of proof of a 
present disability, there can be no grant of service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for chronic fatigue syndrome.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

B.  Due to an Undiagnosed Illness

The evidence of record shows that the veteran qualifies as a 
Persian Gulf Veteran as defined by 38 C.F.R. § 3.317.  

While the veteran has offered subjective complaints of 
fatigue, memory problems, lethargy, and irritability, 
comprehensive examinations have yielded no objective 
indication of fatigue, memory problems, lethargy or 
irritability.  Some of these symptoms are recognized as 
manifestations of diagnosed depression, as noted in the 
October 2002 outpatient treatment report.  See American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV) (listing 
fatigue, low energy, and diminished ability to think or 
concentrate as manifestations of depressive disorders; and 
irritability as a manifestation of post-traumatic stress 
disorder); see also 38 C.F.R. §§ 4.125, 4.130 (2003) 
(providing that the diagnosis of mental disorder will be made 
in accordance with DSM IV).

To the extent the veteran's symptoms are attributable to a 
diagnosed psychiatric disability, they are not subject to 
service connection as manifestations of an undiagnosed 
illness.  To the extent there are no objective manifestations 
of the claimed symptoms, they are not subject to service 
connection under 38 U.S.C.A. § 1117.

VA examinations have yielded consistent results that there is 
no organic basis for the veteran's reported symptoms.  The 
examiner providing the 2003 examination specifically 
attempted to "objectify" the veteran's symptoms but 
essentially reported that this was not possible.  That 
examiner again found no organic basis for the symptoms that 
are the subject of this appeal.  Thus, in this case, there 
are no current objective indications of fatigue, memory 
problems, lethargy and irritability as due to an undiagnosed 
illness.  Accordingly, the evidence is against the claim for 
service connection for such claimed symptoms due to 
undiagnosed illness.  


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness 
manifested by fatigue, memory problems, lethargy and 
irritability is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



